       Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 1 of 23




                     UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF IDAHO


 JE DUNN CONSTRUCTION
 COMPANY, a foreign business                Case No. 4:20-cv-00158-BLW
 corporation,
                                            MEMORANDUM DECISION
                                            AND ORDER
        Plaintiff/Counter Defendant,

         v.

 OWELL PRECAST LLC, dba
 OLYMPUS PRECAST, LLC,

        Defendant/Counterclaimant/
        Cross-Petitioner,

         v.

 ERIKSSON TECHNOLOGIES, INC.,
 a foreign business corporation,

        Respondent on Cross-Petition,



                               INTRODUCTION

      Before the Court is JE Dunn’s Petition to Compel Arbitration. Dkt. 1. JE

Dunn’s Motion to Compel Arbitration and Strike Defendant Olympus’

Counterclaims. Dkt. 8. Olympus’ Cross-Petition to Compel Arbitration. Dkt. 9. JE

Dunn’s Motion to Strike Olympus’ Cross-Petition to Compel Arbitration. Dkt. 15.




MEMORANDUM DECISION AND ORDER - 1
       Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 2 of 23




And, Eriksson Technologies Motion to Dismiss Olympus’ Cross-Petition. Dkt. 21.

Briefing on all motions is complete.

      Having fully reviewed the record, the Court finds that the facts and legal

arguments are adequately presented in motions, the briefs on the merits, and the

record. Accordingly, in the interest of avoiding delay, and because the Court

conclusively finds that the decisional process would not be significantly aided by

oral argument, this matter will be decided on the record without oral argument.

Dist. Idaho Loc. Civ. R. 7.1. For the reasons that follow, the Court will grant JE

Dunn’s petition to compel arbitration, grant JE Dunn’s motion to strike Olympus’

counterclaims, require supplemental briefing on Olympus’ petition to compel

arbitration, and deny the remaining motions.

                                 BACKGROUND

      The claims in this case arise out of a contract dispute between J.E. Dunn

(JED) and Olympus, related to precast concrete roof panels used in the Grey Wolf

Project in Pocatello, Idaho.

      On August 1, 2017 Olympus entered into a contract with JED for the Grey

Wolf Project. Dkt. 8-2 at 4. The Contract was signed by the owner of Olympus and

the vice president of JED. Id. at 7-8. The contract indicates that JED had the prime

contract with a government client. In its contract with Olympus, JED is identified




MEMORANDUM DECISION AND ORDER - 2
        Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 3 of 23




as the Design/Builder, and Olympus is identified as the Contractor. Id. at 4. Article

1.1.3 identifies “The Work” as the “construction and services required by the

Contract Documents, … required to fulfill the Contractor’s obligations.” Article

11.3 states that the contractor consents to joinder in any dispute or claim resolution

process under the prime contract, including arbitration. Article 11.4 states:

      Any claim or dispute not involving the Prime Contract or waived in
      this Contract shall be subject to arbitration unless the parties agree
      otherwise. The parties shall endeavor to resolve claims and disputes
      by mediation.
Article 11.5 states that any arbitration award shall be final. Article 12.1 states that

the contract shall be governed by the law of the place where the Work is located.

      On August 19, 2019 JED sent Olympus a letter alleging Olympus materially

breached the contract. Dkt. 8-2 at 9. The letter alleges Olympus’s breach led to

failure of the pre-cast in-plane roof connections at the project as well as

delamination, effervescence, and bowing of precast panels. Id. JED sought to

recover $1.58 million in overpayment due to the alleged breach. Id. at 16.

      In December 2019 and continuing through early 2020 Olympus and JED

discussed an arbitration agreement to resolve their disputes. Dkt. 8-2 at 17-29. It

appears that the discussions related to the arbitration agreement broke down

because the parties could not agree on venue, the number of arbitrators, or

including potentially liable third parties. Id. at 18.



MEMORANDUM DECISION AND ORDER - 3
           Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 4 of 23




       On February 28, 2020, Olympus filed a complaint alleging contract claims

against JED and a Miller Act claim against various sureties in a separate case. 1

Olympus Precast v. J.E. Dunn, et al., 1:20-cv-00103-SAB, Dkt. 1. On March 30,

2020, JED initiated the present case, Case No. 4:20-cv-00158-BLW, by filing a

petition to compel arbitration. Dkt. 1. In its petition, JED alleges Olympus

proceeded with fabrication and installation of precast panels without fully

approved shop drawings. Id. ¶ 14. The petition further alleges that Olympus

continues to withhold its consent to enter into an arbitration agreement or select a

panel of arbitrators. Id. ¶ 16. On May 1, 2020, Olympus filed an answer to the

petition and counterclaims, which are the same claims it had originally brought

against JED in the case before Judge Bastian. Dkt. 6. On May 5, 2020, JED filed a

motion to compel arbitration and to strike Olympus’ counterclaims. Dkt. 8.

       On May 12, 2020, Olympus filed a cross-petition to compel arbitration. Dkt.

9. The cross-petition seeks to compel Eriksson Technologies to join in arbitration

of the Olympus/JED dispute. Olympus alleges that it subcontracted its design




       1
         On May 1, 2020, Olympus filed a motion to consolidate both cases. 1:20-cv-00103-
SAB, Dkt. 15. On June 22, 2020, Judge Bastian granted JED’s motion to stay that case pending a
decision on the petition to compel arbitration in this case. 1:20-cv-00103-SAB, Dkt. 24.




MEMORANDUM DECISION AND ORDER - 4
           Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 5 of 23




obligations for the project to Eriksson. 2 Id. at 3. In the cross-petition Olympus

states that it entered into a contract with JED, as described above, which included

an arbitration provision regarding any disputes arising from the project. Id. ¶¶ 8-9.

Olympus alleges Eriksson was aware of, relied on, and substantially benefited

from, the JED-Olympus Contract, and that JED relied on the Olympus-Eriksson

Contract. Id. ¶¶ 11-15.

       On June 2, 2020, JED filed a motion to strike Olympus’ cross-petition

alleging it was procedurally improper. Dkt. 15. On June 19, 2020, Eriksson filed a

motion to dismiss the Olympus’ cross-petition. Dkt. 21. Eriksson’s motion alleges

that it never agreed to arbitration and is not a party to the JED-Olympus contract.

Dkt. 21-1.

                                   LEGAL STANDARD

       The Federal Arbitration Act provides that “any arbitration agreement within

its scope ‘shall be valid, irrevocable, and enforceable’ and permits a party

‘aggrieved by the alleged ... refusal of another to arbitrate’ to petition any federal

district court for an order compelling arbitration in the manner provided for in the

agreement.” Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th



       2
         Olympus has not included its contract with Eriksson as an exhibit so the Court relies on
the allegations in the cross-petition.




MEMORANDUM DECISION AND ORDER - 5
        Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 6 of 23




Cir. 2000) (citing 9 U.S.C. §§ 2 and 4).

      By its terms, the FAA “leaves no place for the exercise of discretion by a

district court, but instead mandates that district courts shall direct the parties to

proceed to arbitration on issues as to which an arbitration agreement has been

signed.” Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 218 (1985).

Accordingly, the Court’s role under the FAA is limited to determining “(1)

whether a valid agreement to arbitrate exists and, if it does, (2) whether the

agreement encompasses the dispute at issue.” Chiron Corp., 207 F.3d at 1130. The

party seeking to compel arbitration has the burden of proving each requirement.

Ashbey v. Archstone Prop. Mgmt., Inc., 785 F.3d 1320, 1323 (9th Cir. 2015). If the

Court answers yes to each of the above questions, the FAA requires that the Court

enforce the arbitration agreement in accordance with its terms. Id.

                                      ANALYSIS
      As an initial matter there is some confusion regarding the procedural

treatment of a petition to compel arbitration. JED filed its petition to compel

arbitration, to which Olympus filed an answer and counterclaims. Olympus then

filed a petition to compel Eriksson to arbitrate, to which Eriksson filed a motion to

dismiss. JED has also filed a motion to compel arbitration, which for the reasons




MEMORANDUM DECISION AND ORDER - 6
           Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 7 of 23




explained below, is superfluous due to its already filed petition.3

       Rule 81(a)(6) states that in arbitration proceedings under the FAA, including

petitions to compel arbitration pursuant to 9 U.S.C. § 4, the Federal Rules of Civil

Procedure govern, “except as [9 U.S.C.] provide[s] other procedures.” Fed. R. Civ.

P. 81(a)(6). Section 6 instructs that “[a]ny application to the court hereunder

[including petitions to compel under § 4] shall be made and heard in the manner

provided by law for the making and hearing of motions.” 9 U.S.C. § 6.

       The Ninth Circuit has not directly addressed whether a petition to compel

arbitration, filed without a complaint, should be treated as a pleading or a motion.4

In Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., the Supreme Court

stated that a petition filed to compel arbitration, without an accompanying

complaint, was properly treated as a motion. 460 U.S. 1, 22 n.26 (1983). The

Second Circuit has also held that a petition to compel arbitration is procedurally to

be treated as a motion and not as a pleading, thus no answer may be filed. ISC




       3
         The Court considered the briefing related to the motion to compel arbitration in
deciding JED’s petition to compel arbitration.
       4
         In Sintek v. Prudential Ins. Co. of Am., No. 98-55754, 1998 WL 792319, at *1 (9th Cir.
Nov. 13, 1998), the Ninth Circuit recognized that a petition is effectively a motion. District
courts in the Ninth Circuit have adopted this understanding as well. Bridgeport Mgmt., Inc. v.
Lake Mathews Mineral Properties, Ltd., 2014 WL 953831, at *3 (N.D. Cal. Mar. 6, 2014).




MEMORANDUM DECISION AND ORDER - 7
           Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 8 of 23




Holding AG v. Nobel Biocare Fin. AG, 688 F.3d 98, 114 (2d Cir. 2012). This

comports with the language of Rule 7, which provides an exhaustive list of the

pleadings allowed, and does not including a petition to compel arbitration. Fed. R.

Civ. P. 7(a). Rule 7(b) provides that “[a] request for a court order must be made by

motion.” Here, JED filed a petition seeking an order compelling arbitration (Dkt.

1). 5 Olympus filed a cross-petition seeking an order to compel Eriksson to

participate in any arbitration ordered between JED and Olympus. The Court will

treat both petitions as motions. 6 Due to the confusion around the nature of petitions

to arbitrate JED also filed a motion to compel arbitration and Eriksson filed a

motion to dismiss. The parties have responded to both of these documents;

however, neither Olympus nor Eriksson has filed any exhibits in support of their

position.




       5
          This understanding is also supported by a hypothetical based on a slightly different set
of facts – if JED had filed its petition to compel arbitration in the related case initiated by
Olympus it almost certainly would have been treated as a motion instead of a pleading. Indeed,
Olympus had already filed a complaint and could not then file an answer to JED’s petition, but
instead would have filed a response. The Court finds it odd that JED initiated a new case instead
of filing its petition in the related case, but cannot say this was improper. Unite Here Int'l Union
v. Shingle Springs Band of Miwok Indians, 2016 WL 4041255, at *3 (E.D. Cal. July 27, 2016)
(“[T]he Ninth Circuit and district courts in this Circuit routinely treat petitions to compel
arbitrations as capable of instituting a court action.”)
       6
          Courts apply the summary judgment standard in ruling on motions/petitions to compel
arbitration. Burch-Lucich v. Lucich, 2013 WL 5876317, at *4 (D. Idaho Oct. 31, 2013).




MEMORANDUM DECISION AND ORDER - 8
        Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 9 of 23




      A.     Motion to Strike

      JED moves to strike Olympus’ counterclaims arguing they are procedurally

improper and allowing counterclaims, under Rule 13, to a petition to compel

arbitration would conflict with the FAA. Olympus responds that JED has created

the need for it to file counterclaims by initiating a separate action instead of filing

its petition to compel in the related action. Olympus further responds that JED’s

motion to strike is simply dilatory.

      “The court may strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). A

matter is immaterial if it “has no essential or important relationship to the claim for

relief or the defenses being pleaded.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524,

1527 (9th Cir.1993), rev'd on other grounds, 510 U.S. 517 (1994). A matter is

impertinent if it consists of statements that do not pertain to and are not necessary

to the issues in question. Id. Granting a motion to strike may be proper if it will

eliminate serious risks of prejudice to the moving party, delay, or confusion of the

issues. Fantasy, 984 F.2d at 1527–28. However, motions to strike are generally

disfavored and “should not be granted unless the matter to be stricken clearly could

have no possible bearing on the subject of the litigation.” Platte Anchor Bolt, Inc.

v. IHI, Inc., 352 F.Supp.2d 1048, 1057 (N.D.Cal.2004) (citations omitted). “Some




MEMORANDUM DECISION AND ORDER - 9
       Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 10 of 23




courts also refuse to grant Rule 12(f) motions unless prejudice would result to the

moving party from denial of the motion.” Id. If there is any doubt whether the

challenged matter might bear on an issue in the litigation, the motion to strike

should be denied, and assessment of the sufficiency of the allegations left for

adjudication on the merits. See Whittlestone, Inc. v. Handi–Craft Co., 618 F.3d 970

(9th Cir.2010).

      “With a motion to strike, just as with a motion to dismiss, the court should

view the pleading in the light most favorable to the nonmoving party.” Platte

Anchor Bolt, 352 F.Supp.2d at 1057 (citations omitted). Ultimately, whether to

grant a motion to strike lies within the sound discretion of the district court. See

Whittlestone, 618 F.3d at 973.

      When considering a petition to compel arbitration the Court’s role is “strictly

limited to determining arbitrability and enforcing agreements to arbitrate, leaving

the merits of the claim and any defenses to the arbitrator.” Republic of Nicaragua

v. Standard Fruit Co., 937 F.2d 469, 478 (9th Cir. 1991). The Court “must be

careful not to overreach and decide the merits of an arbitrable claim.” Id.

      Here, Olympus counterclaims were raised in its complaint in the related case

before Judge Bastian. If the Court were to deny JED’s petition to compel

arbitration Olympus could proceed on its claims in the related action and need not




MEMORANDUM DECISION AND ORDER - 10
       Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 11 of 23




raise them here. See Fed. R. Civ. P. 13(a)(2)(A). Further, because the petition to

compel is properly treated as a motion, and not as a complaint, the counterclaims

are not properly raised here. Ultimately, Olympus’ counterclaims have no bearing

on the resolution of the petition to compel and are immaterial to this case.

Accordingly, the Court will grant JED’s motion to strike Olympus’ counterclaims.

      B.     JED’s Petition to Compel Arbitration

      JED argues that there is a valid and enforceable contract requiring Olympus

to arbitrate the parties’ dispute and that Olympus has failed or refused to arbitrate.

Pl.’s Mem. at 6, Dkt. 8-1. In response Olympus argues that JED has not met its

burden because its motion is not based on admissible evidence, and because of this

it has not shown that the dispute is subject to arbitration. Def.’s Resp. at 2-5, Dkt.

13. Further, Olympus argues that JED has not shown it is a “party aggrieved” or

that Olympus has refused to arbitrate. Id. at 6.

             1. The Contract
      Olympus raised a similar argument regarding the admissibility of the

contract in the related case before Judge Bastian. Judge Bastian dismissed this

objection as unfounded because Olympus relied on out-of-date evidentiary rules.

Case No. 1:20-CV-00103-SAB, Dkt. 24 at 4 (D. Idaho June 22, 2020). This Court

agrees with Judge Bastian that Olympus’ objections to the form of the evidence is




MEMORANDUM DECISION AND ORDER - 11
        Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 12 of 23




unfounded. First, Olympus relies on an outdated version of Federal Rule of Civil

Procedure 56. Under the revised version of Rule 56 only the substance of the

proffered evidence need be admissible at trial.7 Fed. R. Civ. P. 56(c); Dinkins v.

Schinzel, 362 F. Supp. 3d 916, 922 (D. Nev. 2019). Second, Olympus does not

argue the contract introduced by JED is something other than what it purports to be

or that it does not govern this dispute. Instead, Olympus solely focuses on the way

the contract has been entered into the record. Third, Olympus relies on the very

same contract it finds so objectionable in both its counterclaims and its cross-

petition to compel arbitration. Answer at 5-6, Dkt. 6; Cross-Petition ¶ 8, Dkt. 9.

There is no reason to believe that the contract is not what it purports to be or that it

would not be admissible at trial.

       Olympus does not seriously dispute that it entered into the contract with JED

or that the contract governs the current dispute. Olympus’ only real argument is, as

described above, that JED has not authenticated the contract, which is unavailing.

Dkt. 13 at 5. The contract, which contained the arbitration provision, was signed by




       7
         The Court notes that the contract bears the signatures of the vice president of JED and
the owner of Olympus. Any deficiencies in the way the contract was entered in the record could
easily be cured by a supplemental affidavit of JED’s vice president. If the Court was to agree
with Olympus and deny the petition based on admissibility of the contract, the error would
presumably be cured and the only result would be needless delay.




MEMORANDUM DECISION AND ORDER - 12
       Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 13 of 23




both JED’s vice president and Olympus’ owner. Olympus has not alleged that it

did not enter into the contract or that the contract is not valid. Instead, it relies on

the contract and the arbitration provision therein in support of its cross-petition.

Thus, the Court finds that a valid agreement to arbitrate exists. The Court also

finds that the agreement governs the dispute at issue. Article 11.4 of the contract

states that “any claim or dispute not involving the Prime Contract or waived in this

Contract shall be subject to arbitration….” There is no allegation that this dispute

involves the prime contract or was waived in the present contract. The record and

briefing show that this dispute falls within the scope of the arbitration agreement.

             2. “Party Aggrieved”
      Whether JED is a “party aggrieved” is a much closer question. On one hand,

Olympus has expressed a willingness to arbitrate—even filing a cross-petition to

compel arbitration of a third party. On the other hand, Olympus has apparently

refused to arbitrate without, what it believes are necessary third parties. Olympus

also waited almost three months to raise it’s concerns about the venue, number of

arbitrators, and arbitration rules. Dkt. 8-2 at 18. Olympus also initiated a lawsuit

against JED and its sureties—which appeared willing to arbitrate (Dkt. 8-2 at

26)—ostensibly to preserve its Miller Act claim, but included breach of contract

claims against JED. Olympus also filed counterclaims against JED for breach of




MEMORANDUM DECISION AND ORDER - 13
        Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 14 of 23




contract in the present lawsuit.

       To support its position that it has not refused to arbitrate, Olympus relies on

cases relating to a refusal to arbitrate in a specific forum.8 First these cases are

from district courts outside the Ninth Circuit; second, they are distinguishable; and

third, Olympus does not meaningfully address its refusal to arbitrate until the

arbitration includes “all necessary parties.” Dkt. 13 at 10.

       The Federal Arbitration Act provides “[a] party aggrieved by the alleged

failure, neglect, or refusal of another to arbitrate under a written agreement for

arbitration” may petition for enforcement of the agreement. 9 U.S.C. § 4.

       Olympus, relying on PaineWebber Inc. v. Faragalli, 61 F.3d 1063, 1066 (3d

Cir. 1995), suggests that there must be an unequivocal refusal to arbitrate. 9 The



       8
          In Broadcort Capital Corp. v. Dutcher, 859 F. Supp. 1517 (S.D.N.Y. 1994), the Court
held that the plaintiff was not a “party aggrieved” because the defendant had already initiated
arbitration in San Francisco and only refused the plaintiff’s attempt to force it to arbitrate in New
York. In Dean Witter Reynolds Inc. v. Prouse, 831 F. Supp. 328, 332 (S.D.N.Y. 1993), the
defendant sought to compel arbitration before its chosen arbiter, which the court refused because
the plaintiff had “expressed every willingness” to arbitrate in the forum prescribed by the
contract. In Aaacon Auto Transp., Inc. v. Barnes, 603 F. Supp. 1347, 1349 (S.D.N.Y. 1985), the
court declined to compel the defendant to arbitrate because it had already brought arbitration
proceedings as prescribed in the contract. In Aaacon the plaintiff wanted to arbitrate in New
York, but the AAA, which was the chosen arbitrator had chosen Maryland as the appropriate
forum.
       9
         In PaineWebber the court was considering when an action to compel arbitration
accrued. There, the court determined that a writ of summons, which did not state any claims, and
(Continued)



MEMORANDUM DECISION AND ORDER - 14
        Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 15 of 23




Ninth Circuit has not adopted the “unequivocal refusal” standard. In Beauperthuy

v. 24 Hour Fitness USA, Inc., 2011 WL 6014438 (N.D. Cal. Dec. 2, 2011), the

court held that defendant’s refusal to arbitrate in plaintiff’s chosen forum, when

defendant had not otherwise initiated arbitration constituted a refusal to arbitrate.

There, the court relied on the Federal Arbitration Act’s “policy of rapid and

unobstructed enforcement of arbitration agreements” to find that a refusal to

arbitrate in the chosen forum constituted a “refusal.” Id. at 4. In reaching its

holding the court stated:

       If a party were deemed not to have “refused” arbitration so long as it
       expressed a willingness to arbitrate in some venue somewhere, then a
       valid arbitration agreement could be rendered meaningless by the
       parties' inability to settle on a mutually agreeable location, and courts
       would be powerless to intervene.

Id.

       Also relevant here, multiple courts have held that, by filing a complaint in

court raising otherwise arbitral claims, a party gives the adverse party actual notice

of its refusal to arbitrate. Roque v. Applied Materials, Inc., 2004 WL 1212110, at

*4 (D. Or. Feb. 20, 2004); In re Cintas Corp. Overtime Pay Arbitration Litig.,




a draft complaint, which was not filed in court did not manifest a refusal to arbitrate, especially
where the parties had engaged in protracted settlement negotiations. Ultimately the court held
that the action to compel arbitration accrued when the defendant filed its complaint in court
expressing its manifest intent not to arbitrate.




MEMORANDUM DECISION AND ORDER - 15
       Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 16 of 23




2007 WL 1089695, at *3 (N.D. Cal. Apr. 11, 2007).

      While it would be more expeditious to include all potential parties, that is

not what the FAA requires. The FAA “requires piecemeal resolution when

necessary to give effect to an arbitration agreement.” Moses H. Cone Memorial

Hospital v. Mercury Construction Corp., 460 U.S. 1, 20 (1983). Thus Olympus’

refusal to arbitrate until all parties it believes are necessary are joined cannot

prevent arbitration if those parties are not party to the agreement to arbitrate.

      On December 18, 2019 counsel for JED sent a draft arbitration agreement to

counsel for Olympus. Dkt. 8-2 at 29. On January 13, 2020 counsel for Olympus

returned a redline of the draft agreement. Over the course of January and February

Olympus continued to discuss the possibility of adding third parties to the

arbitration agreement. Counsel for JED responded “if there is no arbitration clause

in [the third parties’] agreements, its not going to happen. Any claims against those

parties would have to be resolved in an independent action.” Id. at 27. Then on

March 27, 2020, after Olympus initiated its lawsuit, counsel for Olympus,

apparently for the first-time, raised concerns about the venue, number of

arbitrators, and rules to conduct arbitration. Id. at 18. Finally, when JED moved to

stay the related action to allow arbitration to proceed first Olympus opposed that

motion.




MEMORANDUM DECISION AND ORDER - 16
       Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 17 of 23




      While Olympus’ belated objections to the forum or number of arbitrators

may not rise to “refusal.” They certainly would rise to neglect where Olympus had

the draft agreement for three months. Further, Olympus’ refusal to arbitrate until

all parties it viewed as necessary were joined in the arbitration—when those parties

may not be subject to the arbitration agreement in the contract—constitutes refusal

to arbitrate under the arbitration agreement in the contract. Finally, Olympus filing

and opposition to staying the related lawsuit further confirms its refusal to arbitrate

its dispute with JED. Therefore, the Court finds that JED is a “party aggrieved”

under 9 U.S.C. § 4.

      Accordingly, the Court will grant JED’s petition to compel arbitration.

      C.     Olympus’ Cross-Petition

      Olympus filed a cross-petition asking to the Court, in the event granted

JED’s motion to compel arbitration, to compel JED to arbitrate all claims in the

cross-petition and to compel Eriksson to participate in that same arbitration. Dkt. 9.

JED has moved to strike the cross-petition, arguing it is procedurally improper.

Eriksson has filed a 12(b)(6) motion to dismiss the cross-petition.

      The Court turns first to JED’s motion to strike. It is unclear whether a

defendant can file a cross-petition to compel a third-party to participate in

arbitration in the same action as the petition to compel arbitration by the plaintiff.




MEMORANDUM DECISION AND ORDER - 17
        Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 18 of 23




JED argues that § 4 of the FAA provides no means for a respondent to join a third-

party. Dkt. 15 at 5. However, the FAA does not explicitly preclude this option, and

JED cites no caselaw to the contrary. JED cites Federal Rule of Civil Procedure 14

governing third party practice to argue that the Court may strike the cross-petition.

Id. at 6-7. There is some question whether Rule 14 applies here, because, as

discussed above, petitions to compel arbitration are treated as motions and not

pleadings, and Rule 14 focuses on third-party complaints. See Fed. R. Civ. P.

81(a)(6)(B). Even if Rule 14 applies, “whether a third-party defendant may be

impleaded under Rule 14 continues to be a question addressed to the sound

discretion of the trial court.” 6 Wright & Miller, Fed. Prac. & Proc. Civ. § 1443 (3d

ed.).

        This Court has not found a case directly addressing this issue. 10 However, in

Gen. Atomic Co. v. Felter, the Supreme Court stated that a defendant “has every

right” to implead third-parties in federal lawsuits and federal arbitration

proceedings under Rule 14 and the FAA. 434 U.S. 12, 17 (1977). Further, courts

regularly entertain cross-petitions when determining whether to compel arbitration.



        10
          In Steadfast Ins. Co. v. Palmetto Civil Grp., LLC, 2017 WL 5972690, at *2 (D.S.C.
Dec. 1, 2017), the Court rejected the plaintiff’s argument that Rule 14 precluded the
defendant/third-party plaintiff from compelling arbitration because it found the claims were
subject to arbitration, irrespective of whether the third-party was party to the case.




MEMORANDUM DECISION AND ORDER - 18
        Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 19 of 23




See, e.g., Fireman's Fund Ins. Co. v. Sorema N. Am. Reins. Co., 1995 WL 597266,

at *1 (N.D. Cal. Jan. 11, 1995) (considering petition to compel arbitration and

cross-petition to require impartial arbitrators). 11

       Based on the foregoing, the Court does not believe there is anything

inherently improper in Olympus’ cross-petition. This is also confirmed by the

FAA’s overarching purpose “to ensure the enforcement of arbitration agreements

according to their terms so as to facilitate informal, streamlined proceedings.”

AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 334 (2011). If the Court were to

strike Olympus’ cross petition and Eriksson refused to arbitrate despite Olympus’

belief that it was required to, Olympus could file a new petition to compel

arbitration. Ultimately, this would only result in further delay and expense in

determining whether Eriksson can be compelled to arbitrate under the JED-

Olympus contract. See 9 U.S.C. § 4; Fed. R. Civ. P. 1.

       Further, this is not a case where the contract provision providing for



       11
           See Children's Hosp. & Research Ctr. Oakland, Inc. v. Serv. Employees Int'l Union,
2012 WL 4891594, at *2 (N.D. Cal. Oct. 12, 2012) (considering motion for declaratory judgment
that there was no right to compel arbitration and cross-petition to compel arbitration); Granite
State Ins. Co. v. Clearwater Ins. Co., No. C 13-2924 SI, 2013 WL 4482948, at *2 (N.D. Cal.
Aug. 19, 2013) (considering petition to appoint umpire in single arbitration proceeding and
cross-petition to compel arbitration in three separate arbitrations). See also Blue Cross of
California v. Anesthesia Care Assocs. Med. Grp., Inc., 187 F.3d 1045, 1049 (9th Cir. 1999)
(considering consolidated appeal regarding subject matter jurisdiction of various petitions to
compel arbitration).




MEMORANDUM DECISION AND ORDER - 19
       Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 20 of 23




arbitration specifically requires the arbitrator to determine which parties may be

joined in the arbitration. Portland Gen. Elec. Co. v. Liberty Mut. Ins. Co., 862 F.3d

981, 985–86 (9th Cir. 2017). The contract provision at issue here provides that

“any claim or dispute …shall be subject to arbitration.” The contract is silent on

the rules governing the arbitration and who should determine whether a third party

may be joined in the arbitration. It is true that Eriksson is not a party to the

contract, however that is not necessarily dispositive.

      The Ninth Circuit explained in Letizia v. Prudential Bache Securities, Inc.,

802 F.2d 1185 (9th Cir. 1986), that non-signatories to a contract with an arbitration

provision may be bound by the agreement (and arbitration provision) under

ordinary contract principles, including equitable estoppel. “Equitable estoppel

‘precludes a party from claiming the benefits of a contract while simultaneously

attempting to avoid the burdens that contract imposes.’” Comer v. Micor, Inc., 436

F.3d 1098, 1101 (9th Cir. 2006) (citing Wash. Mut. Fin. Group, LLC v. Bailey, 364

F.3d 260, 267 (5th Cir. 2004)).

      Equitable estoppel, in the arbitration context has generated two lines of

cases. Under the first line of cases, non-signatories have been held to arbitration

clauses in circumstances where the non-signatory “knowingly exploits the

agreement containing the arbitration clause despite having never signed the




MEMORANDUM DECISION AND ORDER - 20
       Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 21 of 23




agreement.” Id. at 1101 (internal quotations omitted). Under the second line of

cases, signatories have been compelled to arbitrate claims brought by non-

signatories because of the “close relationship between the entities involved.” Id.

(internal quotations omitted). Here Olympus, a signatory, is asserting equitable

estoppel against Eriksson, a non-signatory. Eriksson may be compelled to arbitrate

if Olympus can make a showing that Eriksson knowingly exploited the JED-

Olympus contract. See Id.

      The problem here is that the parties have treated the cross-petition as a

pleading and have not filed briefing addressing the merits of the petition. The

motion to dismiss and the responses filed thereto addresses some of the issues. But,

no exhibits have been attached to either support or rebut Olympus’ assertions. The

Court could find that Olympus has failed to meet its burden to compel Eriksson to

arbitrate. However, this finding would be premature because there has been no

briefing or exhibits filed in support of, or opposition to, the petition. Instead the

Court will allow the parties to file supplemental briefing addressing the merits of

Olympus’ petition.

      For the reason’s discussed above, the Court will deny JED’s motion to strike




MEMORANDUM DECISION AND ORDER - 21
        Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 22 of 23




Olympus’ cross-petition. The Court will also deny Eriksson’s motion to dismiss.12

The Court will allow the parties to submit supplemental briefing in support of

Olympus’ cross-petition. Olympus shall file a brief in support within 10 days of

this order. JED and Eriksson shall have 5 days after Olympus files its brief to file

responses. The Court will then resolve Olympus cross-petition.



                                           ORDER
       IT IS ORDERED that:

       1.      JE Dunn’s Petition to Compel Arbitration (Dkt. 1) is GRANTED.

       2.      JE Dunn’s Motion to Compel Arbitration (Dkt. 8) is DENIED as
               MOOT.
       3.      JE Dunn’s Motion to Strike Olympus’ Counterclaims (Dkt. 8) is
               GRANTED.

       4.      JE Dunn’s Motion to Strike Olympus’ Cross-Petition (Dkt. 15) is
               DENIED.

       5.      Eriksson Technologies’ Motion to Dismiss (Dkt. 21) is DENIED.




       12
           Because the petition is treated as a motion Eriksson should have filed responsive
briefing, similar to a motion for summary judgment. A 12(b)(2) motion for lack of subject matter
jurisdiction may be raised as a defense to a petition to compel arbitration. See Vaden v. Discover
Bank, 556 U.S. 49 (2009). But, it appears that a 12(b)(6) motion doesn’t apply. In considering a
petition (or motion) to compel arbitration the Court may consider evidence outside of the
pleadings, however it may not do so in resolving a 12(b)(6) motion. See Krasemann v. Scholastic
Inc., 2019 WL 3220535, at *2 (D. Ariz. July 17, 2019). Thus a 12(b)(6) motion seems to be an
improper way to object to a petition to compel arbitration.




MEMORANDUM DECISION AND ORDER - 22
     Case 4:20-cv-00158-BLW Document 31 Filed 08/03/20 Page 23 of 23




    6.    Olympus shall file a brief in support of its cross-petition to compel

          arbitration within 10 days of this order. JED and Eriksson shall file

          their responses no more than 5 days after the filing of Olympus’ brief.

                                           DATED: August 3, 2020


                                           _________________________
                                           B. Lynn Winmill
                                           U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 23
